             Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELIMELECH GREENFELD, on behalf of                                CIVIL ACTION
 himself and all others similarly situated,
                                                         CLASS ACTION COMPLAINT
                                                                   AND
                         Plaintiffs,
                                                          DEMAND FOR JURY TRIAL
             -against-


 RAUSCH, STURM, ISRAEL, ENERSON &
 HORNIK LLP,

                         Defendant.



       Plaintiff Elimelech Greenfeld (“Plaintiff”) is a New York resident who brings this action

against defendant Rausch, Sturm, Israel, Enerson & Hornik LLP d/b/a Rausch Sturm,

(“Defendant” or “Rausch Sturm”), both on an individual basis and on the behalf of all others

similarly situated pursuant to Fed. R. Civ. P. Rule 23, and based upon Plaintiff’s personal

knowledge, the investigation of counsel, and upon information and belief, alleges as follows:

                             PRELIMINARY STATEMENT
       1.      In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

. . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

       2.      Congress explained that the purpose of the Act was not only to eliminate abusive
              Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 2 of 10




debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

         3.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private

attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to bring

suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of civil

actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir.

2008).

         4.     In determining whether a collection letter violates the FDCPA, courts in the Second

Circuit apply the “least sophisticated consumer standard.” Jacobson, 516 F.3d at 91. In applying

this standard, it is not relevant whether the particular debtor was confused by the communication

that was received. See Jacobson, 516 F.3d at 91.

         5.     In recovering damages under the FDCPA, a consumer need not show that the

conduct or communication made by the debt collector was intentional. Ellis v. Solomon &

Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 1993). Rather, the FDCPA is a strict liability statute,

and a single violation is sufficient to establish civil liability against the debt collector. Bentley v.

Great Lakes Collection Bureau, 6 F.3d 60 (2d Cir 1993).

         6.     To establish a violation of the FDCPA, a plaintiff must prove three elements: (i)

the plaintiff must be a consumer; (ii) the defendant must be a debt collector; and (iii) the defendant

must have committed some act or omission in violation of the FDCPA. See Guzman v. Mel. S.

Harris & Assocs., LLC, No. 16 Civ. 3499 (GBD), 2018 U.S. Dist. LEXIS 49622 (S.D.N.Y. Mar.

22, 2018).



                                                   2
               Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 3 of 10




         7.     Conduct by a debt collector in connection with the collection of any debt may

violate the FDCPA where it is false, deceptive, or misleading, including but not limited to “the use

of any false representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.” 15 U.S.C. § 1692e(10).

         8.     A debt collector is also prohibited from using unfair or unconscionable means to

collect or attempt to collect any debt, including “the collection of any amount (including any

interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law. 15 U.S.C. § 1692f(1).

         9.     Sections 1692e and 1692f are not mutually exclusive, and the same conduct by a

debt collector can violation both sections simultaneously. See Arias v. Gutman, Mintz, Baker &

Sonnenfeldt LLP, 875 F.3d 128, 136-36 (2d Cir. 2017).

         10.    The collection of an invalid debt is an inherently unfair practice under § 1692f. See

id. at 135. Indeed, “even a partial misstatement of a consumer’s debt obligation can be misleading

under the FDCPA.” Vangorden v. Second Round, L.P., 897 F.3d 433, 442, 2018 U.S. App. LEXIS

20939.

         11.      Second Circuit case law demonstrates that the collection of an unenforceable debt

can give rise to a valid FDCPA claim even where state law is invoked to prove the unenforceable

status of the debt. See Tuttle v. Equifax Check, 190 F.3d 9, 11 (2d Cir. 1999) (relying on

Connecticut statutes to determine whether a service charge in a collection letter was legally

unenforceable and therefore a violation of the FDCPA).

                                 JURISDICTION AND VENUE

         12.    The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et seq. and 28 U.S.C. § 2201.



                                                  3
               Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 4 of 10




       13.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred.

                                              PARTIES

       14.      Plaintiff is a natural person and a resident of Spring Valley, New York.

       15.      Plaintiff is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

       16.      Upon information and belief, Defendant’s principal place of business is located in

Brookfield, Wisconsin and its designated agent for service of process, Corporation Service

Company, is located at 80 State Street, Albany, NY 12207-2543.

       17.      Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       18.      Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                     CLASS ALLEGATIONS

       19.      Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       20.      The Class consists of:

                (a) all individuals with addresses in the State of New York;

                (b) to whom Defendant sent a collection letter attempting to collect a consumer

       debt;

                (c) which contained a misleading and deceptive offer of new “Optima Credit Card”

       membership;

                (e) which was sent on or after a date one (1) year prior to the filing of this action.



                                                   4
              Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 5 of 10




       21.      Excluded from the Class are Defendant and all officers, members, partners,

managers, directors, and employees of Defendant and their respective immediate families, and

legal counsel for all parties to this action and all members of their immediate families.

       22.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

                Class defined above is so numerous that joinder of all members would be

                impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as to

                all members of the Class and those questions predominate over any questions or

                issues involving only individual class members. The principal issue is whether

                Defendant’s written communications to consumers, in the forms attached as Exhibit

                A, violate 15 U.S.C. § 1692g.

             c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

                Plaintiff and all members of the Class have claims arising out of the Defendant’s

                common uniform course of conduct complained of herein.

             d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests that are adverse to absent class

                members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                also retained counsel experienced in handling consumer lawsuits, complex legal

                issues, and class actions. Neither Plaintiff nor Plaintiff’s counsel has any interests

                which might cause them not to vigorously pursue the instant class action lawsuit.



                                                  5
              Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 6 of 10




             e. Superiority: A class action is superior to the other available means for the fair and

                efficient adjudication of this controversy because individual joinder of all members

                would be impracticable. Class action treatment will permit a large number of

                similarly situated persons to prosecute their common claims in a single forum

                efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

       23.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The identities of

all class members are readily ascertainable from the records of Defendant and those companies

and entities on whose behalf they attempt to collects and/or have purchased debts.

       24.      Depending on the outcome of further investigation and disco, Plaintiff reserves the

right to amend the class definition.

                                    STATEMENT OF FACTS

       25.      Some time prior to August 18, 2020 an obligation was allegedly incurred by

Plaintiff to American Express.

       26.      The alleged debt owed to American Express is a consumer debt arising out of a

transaction in which money, property, insurance or services, which are the subject of the

transaction, are primarily for personal, family or household purposes.

       27.      The alleged American Express obligation is a “debt” as defined by 15 U.S.C. §

1692a(5).

       28.      American Express is a “creditor” as defined by 15 U.S.C. § 1692a(4).



                                                  6
                 Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 7 of 10




       29.        At an exact time known only to Defendant, the alleged debt was assigned or

otherwise transferred to Defendant for collection.

       30.        On or about September 24, 2020, Defendant sent a collection letter (the “Letter”)

to Plaintiff attempting to collect the alleged debt. See Exhibit A.

       31.        Plaintiff received the letter and read it.

       32.        The Letter states a balance of $14,338.40 and states that “American Express has

authorized us to make you a special offer.”

       33.        The offer is stated as follows:

       After you pay your balance in full, American Express will send you an application for the

       new Card. Your application will be approved by American Express unless:

             •    You have an active bankruptcy at the time of your application.

             •    You have accepted another offer for an Optima Card account from a different

                  agency or from American Express.

             •    You have an active American Express account.

             •    American Express determines that you do not have the financial capacity to make

                  the minimum payment on this new Optima Card account.

       34.        The offer of the new card membership is contingent upon Plaintiff and the least

sophisticated consumer’s payment-in-full of the outstanding balance listed on the Letter.

       35.        The Letter lists four criteria which American Express will allegedly use to

determine whether to approve the consumer’s application after the balance is paid in full.

       36.        The fourth criterion requires that American Express determine whether Plaintiff, or

the least sophisticated consumer, has the financial capacity to make the minimum payment on the

potential new account.


                                                      7
             Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 8 of 10




       37.     While the first three criteria are clearly defined and ascertainable conditions, the

Letter provides no information on what parameters, if any, would be used by American Express to

determine the fourth criteria: whether Plaintiff or the least sophisticated consumer has the financial

capacity to make the minimum payment on the potential new account.

       38.     As targeted recipients of this Letter, Plaintiff and the least sophisticated consumer

are invited to infer that upon payment and fulfillment of the ascertainable criteria listed, they would

otherwise qualify for the new card membership.

       39.     However, Defendant’s offer is deceptive because even if the account is paid in full

(and the other criteria are satisfied) the fourth criterion permits Defendant to summarily and

arbitrarily reject the application for new card membership based on a determination the likely

outcome of which cannot be ascertained by reading the Letter.

       40.     This is a classic “bait and switch” tactic which reserves the right to make a

determination rejecting Plaintiff’s application even after the account is paid-in-full.

       41.     As a result of Defendant’s deceptive, misleading, and unfair debt collection

practices, Plaintiff has been damaged.

                                               COUNT I
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. §1692e et seq.

       42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       43.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       44.     Defendant violated said section by sending Plaintiff a collection letter that contains

a deceptive and misleading offer.


                                                  8
             Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 9 of 10




       45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                              COUNT II

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692f et seq.
       46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       47.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f(4).

       48.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use unfair or

unconscionable means in connection with the collection of any debt.

       49.     Defendant violated said section by using a deceptive and misleading offer to induce

payment of an alleged debt.

       50.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against Defendant as follows:
       (a)     Declaring that this action is properly maintainable as a class action and certifying

               Plaintiff as Class representative and the undersigned as Class Counsel;

       (b)     Awarding Plaintiff and the Class statutory damages;

       (c)     Awarding Plaintiff and the Class actual damages;

       (d)     Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

                                                 9
           Case 1:20-cv-09975 Document 1 Filed 11/25/20 Page 10 of 10




     (e)     Awarding pre-judgment interest and post-judgment interest; and

     (f)     Awarding Plaintiff and the Class such other and further relief as this Court may

             deem just and proper.

                                      JURY DEMAND

     Plaintiff demands a trial by jury.

DATED: November 25, 2020                  COHEN & MIZRAHI LLP


                                                          /s/ Joseph H. Mizrahi
                                                         JOSEPH H. MIZRAHI

                                          JOSEPH H. MIZRAHI
                                          JONATHAN B. WEISS
                                          300 Cadman Plaza West, 12th Floor
                                          Brooklyn, NY 11201
                                          Telephone: 929/575-4175
                                          929/575-4195 (fax)
                                          joseph@cml.legal
                                          jonathan@cml.legal

                                          Attorneys for Plaintiff




                                            10
